Citation Nr: 0008410	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-06 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to June 
1945.  He died on September [redacted], 1997.  The appellant is 
his widow.  Her claim before the Board of Veterans' Appeals 
(Board) arises from an October 1997 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1997; his death 
certificate lists the immediate cause of death as an aortic 
rupture.

2.  At the time of his death, the veteran was service 
connected for a psychiatric disorder, conversion reaction, 
rated as 30 percent disabling.

3.  The record includes medical evidence of a link between 
the veteran's death due to arteriosclerotic heart disease, as 
caused by a sharp increase in blood pressure that resulted in 
an aortic rupture, and a sudden increase in stress 
attributable to his service-connected psychiatric disorder.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death pursuant to 38 U.S.C.A. 
§ 1310 (West 1991) and 38 C.F.R. § 3.312 (1999).  The Board 
notes that the cause of a veteran's death will be considered 
to be due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

In pursuing this claim, the appellant contends in her 
variously dated written statements that the medical evidence 
of record is supportive of her claim that the veteran died as 
a result of his service-connected disability.  Specifically, 
the appellant claims that the veteran's service-connected 
psychiatric disorder was, in general, a factor in his 
development of arteriosclerotic heart disease.  She asserts 
that the immediate cause of the veteran's death was an 
anxiety-induced sharp increase in blood pressure that 
occurred shortly after extensive heart surgery, which in turn 
resulted in the ruptured aorta that precipitated death.  

Considering the medical evidence of record - which will be 
detailed in the REMAND portion of this decision - the Board 
finds the appellant's claim of entitlement to service 
connection for the cause of the veteran's death "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991). That is, the appellant has presented a claim that is 
plausible; capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990). 


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is found to be well grounded and is 
subject to the development requested below.  


REMAND

The claims file contains a September [redacted], 1997 private 
discharge summary, prepared by Curtis G. Tribble, M.D., from 
the University of Virginia Medical Center, which indicates 
that the veteran underwent an aortic valve replacement and 
coronary artery bypass on September 4, 1997.  
Postoperatively, the veteran exhibited left-sided 
neurological symptoms.  On September [redacted], 1997, sedation was 
removed to allow for a neurological evaluation.  During the 
neurological examination, the veteran "became mildly 
hypertensive with a systolic of 170 and saturations were 
noted to be decreased as well as a poor general appearance 
[of the veteran]."  Vigorous resuscitation efforts ensued at 
this point, but after several hours, the veteran's pacemaker 
failed to capture and he unfortunately died.  

Although the veteran's death certificate documents that the 
immediate cause of his September [redacted], 1997 death was an aortic 
rupture, the Board notes that the veteran's September [redacted], 1997 
autopsy report includes no findings of an aortic rupture.  
Indeed, the aortic valve replacement and aortic patch were 
both found to be intact.  Moreover, although the autopsy 
noted that a full neuropathology examination was pending, no 
report of such an examination has been included in the claims 
file.  

A September 1997 letter from Dr. Tribble indicates that the 
veteran became agitated during his neurological examination, 
which caused his blood pressure to go well over 200mm 
mercury, and resulted in leaking from the suture lines from 
the recent operation, causing him to die.  Dr. Tribble 
further opined that "I believe that [the veteran's] tendency 
towards reactions of this sort contributed to his death."  

A January 1998 letter from Dr. Tribble indicates that there 
are no examinations, laboratory reports, or medical studies 
underlying his assertion that the veteran's death could be 
related to service-connected psychiatric disorder.  
Nevertheless, Dr. Tribble opined that the veteran's death 
"could have been considered related to his tendency to have 
extreme reactions to stressful situations."  

A March 1998 letter from Dr. Tribble indicates that he could 

certainly understand the VA's decision on [the 
veteran's] situation.  I can not [sic] think of any 
medical literature, which would support a 
connection between a psychiatric condition and 
spiking hypertension.  Still, we all know that 
people's blood pressure goes sky high under 
conditions of stress.  [The veteran] would not have 
spiking blood pressure simply because of the 
operation he had undergone.  

Certainly, to me, it seems reasonable to say that a 
person who had post[-]traumatic stress disorder 
could have blood pressure that would spike.  
However, getting very far in proving this or citing 
literature to support it other that common sense 
seems difficult to me.

A March 1998 letter from William Toomy, M.D., who also 
treated the veteran, indicates that the veteran suffered from 
stress throughout the term of care he provided, which began 
in March 1986.  Dr. Toomy commented that "stress is 
certainly a risk factor for the development of early 
arteriosclerotic heart disease, and was present constantly 
with [the veteran]." 

The Board notes that the medical evidence, though sufficient 
to well ground the appellant's claim, cannot be relied upon 
in determining the merits of the veteran's claim as it is 
incomplete, unsupported by rationale and contradictory.  
Accordingly, the matter is remanded to the RO for the 
following development:

1.  The RO should obtain a copy of the 
complete autopsy report from the 
University of Virginia - Health Sciences 
Center, Department of Pathology, to 
include the results of the neuropathology 
examination.

2.  After the above evidence had been 
obtained and associated with the record, 
the claims file and a copy of this remand 
should be provided to a Board of two 
physicians, consisting of a cardiologist 
and a psychiatrist, for the purpose of 
providing an opinion as to whether it is 
at least as likely as not that the 
veteran's service-connected psychiatric 
disorder was either: A) the principal or 
primary cause of death; singly, or with 
some other condition, it resulted in the 
immediate or underlying cause, or was 
etiologically related thereto; or B) 
contributed substantially or materially 
to the veteran's death; combined to cause 
death or aided or lent assistance to the 
production of death.  In rendering an 
opinion in the affirmative, a causal 
connection between the veteran's service-
connected disability and his death must 
be found.  The examiners should also 
comment on the validity of the medical 
opinions contained in the claims file 
supporting the appellant's claims.  The 
examiners should clearly express the 
rationale on which they base their 
opinions.

3.  After completion of the above, the RO 
should review the expanded record.  If 
the RO continues to deny the claim, the 
appellant and her representative should 
be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration. 

The purpose of this remand is to obtain additional medical 
evidence.  The Board intimates no opinion as to the ultimate 
disposition of the appeal.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the this matter.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






- 7 -


